Citation Nr: 0209725	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a sacroiliac 
injury, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for inflammation of 
the sciatic nerve, prior to September 14, 2000.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 RO decision which denied the 
veteran's claims:  1) for an increase in a 20 percent rating 
for a sacroiliac injury; and 2) for an increase in a 20 
percent rating for inflammation of the sciatic nerve.  By an 
April 2001 RO decision, service connection was granted for 
peripheral vascular disease of the lower extremities, status-
post knee amputations; and a 100 percent rating was granted 
for this condition along with inflammation of the sciatic 
nerve, effective from September 14, 2000.  In light of the 
aforementioned, the matter of whether the veteran is entitled 
to a higher rating for inflammation of sciatic nerve as of 
September 14, 2000, is moot; however, the issue of whether 
the veteran is entitled to a rating higher than 20 percent 
prior to September 14, 2000, remains in appellate status and 
is the subject, in part, of the following decision.
 

FINDINGS OF FACT

1.  The veteran's sacroiliac injury is productive of severe 
limitation of motion.

2.  Prior to September 14, 2000, the veteran's inflammation 
of the sciatic nerve is productive of no more than moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for no more than a 40 percent rating for a 
sacroiliac injury have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

2.  The criteria for a rating greater than 20 percent for 
inflammation of the sciatic nerve, prior to September 14, 
2000, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 8620 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's claims file was lost, and has been rebuilt.

The veteran served on active duty from July 1942 to July 
1945.

VA outpatient treatment records, dated in the 1990s through 
2000, show that the veteran received extensive treatment for 
peripheral vascular disease.  

VA X-ray studies completed in August 1997 show that the 
veteran's sacroiliac joints were partially fused. 

During an outpatient visit to the VA orthopedic clinic in 
October 1997, the veteran complained of back, hip, and leg 
pain.  It was noted that he was in a wheelchair and used a 
cane for ambulation.  He was assessed as having degenerative 
joint disease of the sacroiliac joints.  It was noted that he 
was not interested in surgery. 

A March 1998 VA X-ray study shows that the veteran had fusion 
of the sacroiliac joints; mild osteoarthritis of the hip 
joints; and old trauma versus post surgical change involving 
the right iliac crest.  

The veteran was hospitalized from September 14, to October 
27, 2000, for treatment of complaints of worsening pain, 
swelling, tenderness of his right foot.  The diagnoses at the 
time of his hospital discharge were peripheral vascular 
disease, status post right above the knee amputation, and a 
history of chronic obstructive pulmonary disease.

A February 2001 VA peripheral nerves examination report shows 
that the veteran complained of multiple pains in a neurologic 
distribution, including phantom pain of the feet.  He also 
said he had orthopedic back pain which radiated down the back 
of his legs into his feet and ankles.  He said that his daily 
activities were disturbed due to pain exacerbation.  He said 
he had pain due to the fact that he now had unsupported legs.  
It was noted he had been using non-steroidal and steroidal 
anti-inflammatories and muscle relaxants.  On examination, it 
was noted that his stumps were well-healed and well-resolved.  
The diagnoses included a normal EMG, and neuropathy of 
cutaneous nerves at the scar level. 

A February 2001 VA spine examination shows that the veteran 
reported having fractured both legs in a motor vehicle 
accident in 1943, when he fell under the wheels of a bus.  
Both of his legs, sacrum, and pelvis were fractured.  The 
veteran had a prolonged recovery period and was discharged in 
1945.  Following his injury, he worked as an independent 
contractor, and had frequent episodes of pain, which was 
primarily treated on an outpatient basis.  It was noted that 
as he aged, he began using a cane and crutch to aid in 
ambulation.  In 1995, peripheral vascular disease was first 
diagnosed.  His condition progressed, and in June 1998, he 
underwent a below the knee amputation (left side).  In 
September 2000, he underwent an above the knee amputation (on 
the right side).  As for current complaints, the veteran 
reported having flare-ups of low back pain which radiated to 
the lower extremities.  He reported that prolonged sitting 
(required by the veteran's physical problems) exacerbated his 
pain of the sacrum and pelvis.  The veteran said he found his 
pain exhausting and significantly confusing inasmuch as he 
still had sensibility of radiating pain into the feet, which 
had been amputated years earlier.  It was noted that the 
veteran exclusively used his wheelchair around his home, and 
required considerable assistance with all his activities of 
daily living that required movement (e.g. movement from the 
wheelchair to bed or commode etc.).  He said his back flare-
ups occurred when he was transferred to and from his 
wheelchair.  It was noted that he was generally bed-bound.  
On physical examination, the veteran was able to maintain 
himself in a sitting position.  He could bend over (anterior 
flexion) approximately 5 degrees before pain supervened; he 
had 10 degrees of lateral flexion, bilaterally, without pain; 
and 15 degrees of rotation.  Pain limited the veteran's range 
of motion, and precipitated a considerable amount of fatigue, 
rendering the veteran quite weak during the day.  It was 
noted he had spasms, weakness, and tenderness.  He winced and 
guarded any postural changes as much as he could.  It was 
noted the veteran had very little in the way of a postural 
abnormality.  It was noted, however, he was likely to develop 
a fixed contracture as he held himself straight and erect.  
He could not extend his back at all.  His musculature was 
essentially within normal limits as long as he maintained 
neutrality; however, much variation from that caused spasm in 
the strap muscles of the back.  As for any neurological 
abnormalities, it was noted that the veteran had 
hyperesthesia near the wounds along the course of the 
cutaneous nerves where his legs were amputated.  His reflexes 
were not eligible for assessment.  It was observed that the 
veteran would require 24 hour nursing care if he did not live 
with his son.  The diagnosis was a lumbar strain, and 
atherosclerotic arterial and vascular disease. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
January 1998 RO decision, which denied his claim for higher 
ratings for sacroiliac and sciatic nerve problems.  The 
veteran was issued a statement of the case (in March 1999) 
and a supplemental statement of the case (in April 2002).  
The Board concludes that the RO decision, statement of the 
case, and supplemental statement of the case and letters sent 
to the veteran over the years informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  VA has met its 
duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  Further, the veteran was afforded a VA examination 
in February 2001, after filing his claims.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Sacroiliac Injury

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate and 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks.  A 40 percent requires that 
the intervertebral disc syndrome be severe, with recurring 
attacks and intermittent relief.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Additionally, an evaluation under Diagnostic Code 5293 must 
include consideration of limitation of motion, functional 
loss due to pain, and weakness among other symptomatology.  
38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97.

A lumbosacral strain is rated 20 percent disabling when there 
is muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position.  A 40 
percent rating requires that the lumbosacral strain be 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

In the instant case, the claims file was misplaced and a new 
one has been rebuilt.  The veteran was granted service 
connection for a sacroiliac injury and such is currently 
rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5294.  

A review of the medical evidence on file shows that in 1997, 
the veteran complained of back and hip pain.  It was noted he 
used a wheelchair and cane for aid in ambulation.  X-ray 
studies completed in 1997 show that the veteran had 
degenerative joint disease of the sacroiliac joint, and it 
was also noted that the joint was fused.  In June 1998, the 
veteran underwent a below the knee amputation (left side).  
In September 2000, the veteran was hospitalized for treatment 
of right foot problems.  During the course of his 
hospitalization, he underwent an above the knee amputation 
(right side).  At the time of his discharge, the diagnoses 
were peripheral vascular disease, status post right above the 
knee amputation, and a history of chronic obstructive 
pulmonary disease.  

In February 2001, the veteran was examined for VA 
compensation purposes, during which he complained of low back 
pain with radiation into his extremities.  He said he had 
flare-ups, which occurred when he sat for too long or was 
transferred from his wheelchair.  On objective examination, 
it was noted that the veteran was able to maintain a seated 
position.  He had no postural abnormalities.  The musculature 
of the back was normal, when in a neutral position; and any 
variation caused spasms.  As for neurological problems, it 
was noted he had hyperesthesia near his amputation wounds.  
Range of motion studies revealed:  forward flexion was 5 
degrees; lateral flexion was 10 degrees; rotation was 15 
degrees; and extension was 0 degrees.  It was noted that the 
veteran experienced pain during the range of motion studies 
and that the pain caused weakness and fatigue.  The diagnosis 
was a lumbar strain.  

The aforementioned findings show that the veteran has no 
extension and extremely limited forward flexion; given these 
findings, it must be concluded that the veteran's limitation 
of motion of the back is severe.  The Board finds that a 
higher rating to 40 percent is warranted under Diagnostic 
Code 5292; this is the highest available rating under this 
Code.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 require that the veteran's pain, swelling, 
weakness, and excess fatigability be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  When, however, a veteran is assigned the maximum 
disability evaluation under a limitation of motion diagnostic 
code, an increase based upon complaints of pain is not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Since the veteran is currently in receipt of a 40 percent 
evaluation and such is the maximum rating which may be 
assigned based on limitation of motion of the back, the 
veteran's claim for an increased rating for a sacroiliac 
injury may not prevail under the provisions of 38 C.F.R. 
§§ 4.40, 4.45.

As a 40 percent rating is the maximum available rating under 
Diagnostic Codes 5294 and 5295, his claim for a rating higher 
than 40 percent may not prevail under these Diagnostic Codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295.  
Additionally, the record is devoid of any evidence 
demonstrating ankylosis of the lumbosacral spine or 
intervertebral disc syndrome; as such, his claim for an 
increased rating may not prevail under Diagnostic Codes 5289 
or 5293.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5293.  
Although a fusion has been reported, there is no medical 
evidence or lay evidence that the veteran has the functional 
equivalent of unfavorable ankylosis which would be rated 50 
percent disabling.  Even assuming he does indeed have 
favorable ankylosis, such would still not afford him a higher 
rating as this condition is not rated more than 40 percent 
disabling. 

The Board concludes that the veteran is entitled to no more 
than a 40 percent rating for his sacroiliac injury under 
Diagnostic Code 5292.

Sciatic Nerve Inflammation

The veteran's sciatic nerve inflammation is rated under 
Diagnostic Codes 8520 and 8620, which pertain to the sciatic 
nerve.  Under these codes, a 10 percent rating is warranted 
when incomplete paralysis is mild.  If it is moderate, a 20 
percent rating is warranted.  If it is moderately severe, a 
40 percent rating is warranted.  Finally, if it is severe, 
with marked muscular atrophy, a 60 percent rating is 
warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.

In the instant case, as noted in the Introduction, the 
question before the Board is whether the veteran is entitled 
to a rating higher than 20 percent, for inflammation of the 
sciatic nerve, prior to September 14, 2000.  A review of the 
claims file shows an abundance of evidence on file which 
dates to the mid to late 1990s to the present; however, much 
of this evidence regards the veteran's peripheral vascular 
disease and does not deal directly with his inflammation of 
the sciatic nerve.  The evidence that does exist on file does 
not show moderately severe incomplete paralysis.  Further, 
the veteran has not otherwise identified any evidence that 
would be pertinent to the time period on question.  As such, 
the veteran's claim must be denied.  Stated differently, the 
evidence is insufficient to evaluate and that defect may not 
be cured.  As noted in the February 2001 consultation note, 
because of the amputation it is not possible to perform the 
study.

Both Claims

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that his sacroiliac or sciatic condition has 
recently required hospitalization; rather, it appears that he 
receives only intermittent outpatient treatment.  It is 
pointed out that the veteran has very significant service-
connected disabilities other than his sacroiliac and sciatic 
nerve problems and such have resulted in the amputation of 
both of his legs.  He is in receipt of a 100 percent rating 
as well as special monthly compensation; however, this 
impairment may not be considered when rating the service-
connected sacroiliac disability.  38 C.F.R. § 4.14.  It is 
acknowledged that his service-connected sacroiliac and 
sciatic disabilities may well cause some impairment in his 
daily activities and may prevent him from working in a job 
that is physically demanding; however, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
low back disabilities.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  However this does not preclude 
the Board from concluding, on its own, or concurring with the 
RO, that a claim does not meet the criteria for submission 
pursuant to the regulation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); VAOPGCPREC 6-96. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and higher 
ratings must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating, to 40 percent, for a 
sacroiliac injury is granted.

Entitlement to an increased rating for an inflammation of the 
sciatic nerve is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

